USDC IN/ND case 3:21-cv-00309-RLM-MGG document 2 filed 05/12/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 TRAYVON MASON,

              Petitioner,

                     v.                        CAUSE NO. 3:21-CV-309-RLM-MGG

 WARDEN,

              Respondent.

                               OPINION AND ORDER

      Trayvon Mason, a prisoner without a lawyer, filed a habeas corpus petition to

challenge his conviction for armed robbery under Case No. 71D03-1812-F3-85. After

a trial, on November 20, 2019, the St. Joseph Superior Court sentenced him to nine

years of incarceration. The court must dismiss the petition “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief

in the district court.” Section 2254 Habeas Corpus Rule 4.

      Mr. Mason argues that he is entitled to habeas relief because the Indiana

Department of Correction won’t let him to participate in a rehabilitation program,

which has deprived him of a chance to earn good time credit. Inmates have “no due

process interest in the opportunity to earn good time credits,” and “participation in a

rehabilitative program is a privilege that the Due Process Clause does not

guarantee.” Antonelli v. Sheahan, 81 F.3d 1422, 1431 (7th Cir. 1996); Babcock v.

White, 102 F.3d 267, 274 (7th Cir. 1996). Because this argument does not suggest a

violation of Mr. Mason’s constitutional rights, it’s not a valid basis for habeas relief.
USDC IN/ND case 3:21-cv-00309-RLM-MGG document 2 filed 05/12/21 page 2 of 4


      Mr. Mason also argues that he is entitled to habeas relief because trial counsel

advised him that the Indiana Department of Correction would allow him to

participate in a rehabilitation program. The statute of limitations for habeas petitions

states as follows:

      (1) A 1-year period of limitation shall apply to an application for a writ
      of habeas corpus by a person in custody pursuant to the judgment of a
      State court. The limitation period shall run from the latest of--

             (A) the date on which the judgment became final by the
             conclusion of direct review or the expiration of the time for
             seeking such review;

             (B) the date on which the impediment to filing an
             application created by State action in violation of the
             Constitution or laws of the United States is removed, if the
             applicant was prevented from filing by such State action;

             (C) the date on which the constitutional right asserted was
             initially recognized by the Supreme Court, if the right has
             been newly recognized by the Supreme Court and made
             retroactively applicable to cases on collateral review; or

             (D) the date on which the factual predicate of the claim or
             claims presented could have been discovered through the
             exercise of due diligence.

      (2) The time during which a properly filed application for State post-
      conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period of
      limitation under this subsection.

28 U.S.C. § 2244(d).

      After reviewing the petition, the court finds that the date on which the

judgment became final is the applicable starting point for calculating timeliness.

According to the petition, the St. Joseph Circuit Court sentenced Mr. Mason on

November 20, 2019, and he didn’t pursue an appeal or post-conviction proceedings.



                                           2
USDC IN/ND case 3:21-cv-00309-RLM-MGG document 2 filed 05/12/21 page 3 of 4


His conviction became final for purposes of 28 U.S.C. § 2244(d)(1)(A) when the time

for filing a notice of appeal to the Court of Appeals of Indiana expired on December

20, 2019. See Ind. R. App. 9(A) (notice of appeal must be filed within 30 days after

entry of judgment). The federal limitations period expired one year later on December

20, 2020. Mr. Mason didn’t file the petition in this habeas case until April 27, 2021.

Because Mr. Mason filed this petition three months too late, the court denies it as

untimely.

      The court must consider whether to grant or deny a certificate of appealability.

Section 2254 Habeas Corpus Rule 11. To obtain a certificate of appealability when a

petition is dismissed on procedural grounds, the petitioner must show that reasonable

jurists would find it debatable (1) whether the court was correct in its procedural

ruling and (2) whether the petition states a valid claim for denial of a constitutional

right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). There is no basis for finding that

reasonable jurists would debate the correctness of this procedural ruling, so there is

no basis for encouraging Mr. Mason to proceed further, and a certificate of

appealability is denied.

      For these reasons, the court:

      (1) DISMISSES the habeas petition (ECF 1) because it is untimely;

      (2) DENIES Trayvon Mason a certificate of appealability pursuant to Section

2254 Habeas Corpus Rule 11; and

      (3) DIRECTS the clerk to close this case.




                                          3
USDC IN/ND case 3:21-cv-00309-RLM-MGG document 2 filed 05/12/21 page 4 of 4


     SO ORDERED on May 12, 2021

                                         s/ Robert L. Miller, Jr.
                                         JUDGE
                                         UNITED STATES DISTRICT COURT




                                     4
